

117 HR 859 IH: Protecting American Energy Jobs Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 859IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mrs. Boebert (for herself, Mr. Perry, Mr. Gosar, Mr. Weber of Texas, Mr. Newhouse, Mr. Brooks, Mr. Steube, Mr. Kelly of Mississippi, Mr. Gohmert, Mr. Estes, Mr. Biggs, Mr. Babin, Mr. Banks, Mr. Duncan, Mr. Griffith, Mr. Young, Mr. Emmer, Mr. Hice of Georgia, Mr. Stauber, Mr. Roy, Mr. Baird, Mr. Cline, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Oversight and Reform, Transportation and Infrastructure, Energy and Commerce, Foreign Affairs, Financial Services, Intelligence (Permanent Select), and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the President from issuing moratoria on leasing and permitting energy and minerals on certain Federal land, and for other purposes.1.Short titleThis Act may be cited as the Protecting American Energy Jobs Act.2.Prohibition on moratoria of new energy leases on certain federal land and on withdrawal of Federal land from energy development(a)DefinitionsIn this section:(1)Critical mineralThe term critical mineral means any mineral included on the list of critical minerals published in the notice of the Secretary of the Interior entitled Final List of Critical Minerals 2018 (83 Fed. Reg. 23295 (May 18, 2018)).(2)Federal land(A)In generalThe term Federal land means—(i)National Forest System land;(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); and(iii)the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)).(B)InclusionThe term Federal land includes land described in clauses (i) through (iii) of subparagraph (A) for which the rights to the surface estate or subsurface estate is owned by a non-Federal entity. (3)PresidentThe term President means the President or any designee, including—(A)the Secretary of Agriculture; and (B)the Secretary of the Interior.(b)Prohibitions(1)In generalNotwithstanding any other provision of law, the President shall not carry out any action that would prohibit or substantially delay the issuance of any of the following on Federal land, unless such an action has been authorized by an Act of Congress:(A)New oil and gas leases, drill permits, approvals, or authorizations.(B)New coal leases, permits, approvals, or authorizations.(C)New hard rock leases, permits, approvals, or authorizations.(D)New critical minerals leases, permits, approvals, or authorizations.(2)Prohibition on withdrawalNotwithstanding any other provision of law, the President shall not withdraw any Federal land from forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, or disposition under laws pertaining to mineral and geothermal leasing or mineral materials unless the withdrawal has been authorized by an Act of Congress.3.Nullification of executive orders relating to Federal leasingEach of the following Executive Orders and Secretarial Order shall have no force or effect:(1)Executive Order 13990, relating to Protecting Public Health and the Environment and Restoring Science To Tackle the Climate Crisis (published at 86 Fed. Reg. 7037 (January 25, 2021)).(2)Executive Order 14008, relating to Tackling the Climate Crisis at Home and Abroad (published at 86 Fed. Reg. 7619 (February, 1, 2021)).(3)Secretarial Order 3395 on the Temporary Suspension of Delegated Authority, issued by the Acting Secretary of the Interior on January 20, 2021.4.Prohibition on withdrawals on certain unleased landsSection 1341 of title 43, United States Code, is amended by striking section 12(a).